IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,239-01


                             EX PARTE RICO DOYLE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FR 74817-A IN THE 426TH DISTRICT COURT
                              FROM BELL COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder of multiple persons and sentenced to life

imprisonment without the possibility of parole. The Thirteenth Court of Appeals affirmed his

conviction. Doyle v. State, No. 13-18-00351-CR (Tex. App.—Corpus Christi-Edinburgh Apr. 23,

2020) (not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       On May 24, 2021, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and
conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: NOVEMBER 17, 2021
Do not publish